Order entered October 23, 2013




                                                                           In The
                                                      Court of Appeals
                                               Fifth District of Texas at Dallas
                                                                No. 05-10-01613-CV

                                       IN THE INTEREST OF D.T.K., A MINOR CHILD

                                         On Appeal from the 303rd Judicial District Court
                                                      Dallas County, Texas
                                              Trial Court Cause No. DF-07-12791

                                                                         ORDER
                   We REINSTATE this appeal from the trial court’s final decree of divorce.                  By order

       entered July 19, 2013, we severed from this cause appellee Mother’s cross-appeal so as to make

       final our March 26, 2012 memorandum opinion dismissing the cross-appeal for want of

       jurisdiction. We also abated this cause in the interest of justice, pending final disposition of

       Mother’s petition for review challenging our dismissal. By opinion dated August 23, 2013, the

       supreme court reversed our judgment and remanded the cause “along with [Mother’s] request for

       review of the trial court’s order sustaining the contest to her affidavit of indigence.” 1 See

       Brighton v. Koss, No. 12-0501, 2013 WL 4493580, at *3 (Tex. Aug. 23, 2013). Because our

       jurisdiction over Mother’s cross-appeal has been established, we CONSOLIDATE Mother’s




1
    Because Father filed a motion for rehearing, the court’s mandate did not issue until October 18, 2013.
cross-appeal, appellate cause number 05-13-00952-CV, back with this cause. The parties shall

now use only cause number 05-10-01613-CV when referencing the appeal.

       Turning to appellee’s motion for review of the trial court’s order sustaining the contest to

her affidavit of indigence, the record reflects Mother filed her affidavit of indigence on January

13, 2011. The court reporter, Donna Kindle, filed a contest three months later, on April 6, 2011.

Texas Rule of Appellate Procedure 20.1(e) requires a contest be filed within ten days from the

date the affidavit was filed; if the contest is untimely, rule 20.1(f) provides that the affidavit’s

allegations will be deemed true, and the party will be allowed to proceed without advance

payment of costs. See TEX. R. APP. P.20.1(e), (f); see also Morris v. Aguilar, 369 S.W.3d 168,

170 (Tex. 2012). Because the court reporter filed her contest three months after Mother’s

affidavit, it was untimely, and the trial court erred in sustaining the contest. Accordingly, we

REVERSE the trial court’s order sustaining the contest. Mother’s allegations in her affidavit are

deemed true and she is allowed to appeal without advance payment of costs. As a partial

reporter’s record has already been filed at appellant Father’s request, we ORDER Donna Kindle

to file, within thirty (30) days of the date of this order, a supplemental reporter’s record

containing the additional exhibits and portions of the testimony designated by Mother.

       We DIRECT the Clerk of the Court to send a copy of this order to Donna Kindle,

Official Court Reporter of the 303rd Judicial District Court, and the Honorable Dennise Garcia,

Presiding Judge of the 303rd Judicial District Court.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE